89 So.2d 170 (1956)
Burlon WEST
v.
Jesse Monroe CAMP et al.
8 Div. 865.
Supreme Court of Alabama.
July 26, 1956.
Roy D. McCord and L. D. Martin, Gadsden, for appellant.
Scruggs & Scruggs, Guntersville, for appellees.
SIMPSON, Justice.
The appeal in this case must be dismissed. There is no organization of the court appearing in the record as required by Rule 24 of the Supreme Court (old Rule 26), Code 1940, Tit. 7, Appendix. This matter is jurisdictional and the court must take notice of it ex mero motu. Reynolds v. Henson, Ala., 87 So.2d 856; McPherson v. Stallworth, 262 Ala. 367, 78 So.2d 924; Garrard v. State ex rel. Waid, 260 Ala. 486, 71 So.2d 59.
Appeal dismissed.
LIVINGSTON, C. J., and MERRILL and SPANN, JJ., concur.